Exhibit 10.1 

 

Share Purchase Agreement

 

Transferee: Xianning Sanhe Power Equipment Manufacturing Co., Ltd (hereinafter
referred to as “Party A”)

 

Transferor: Sheng Zhou ID No.: 330722197504065911 (hereinafter referred to as
“Party B”)

 

Transferor: Heping Zhang ID No.: 42230119600815091X (hereinafter referred to as
“Party C”).

 

Party A is a technology company engaged in research and development, production
and sales of new energy. Party B and Party C incorporated Hubei Jinli Hydraulic
Co., Ltd. in December 2004, which engages in the manufacturing and sales of
hydraulic parts, processing and sales of non-ferrous metal, sales of electronic
components, and information technology consulting services regarding hydraulic
parts. In view of the good business complementation of Hubei Jinli Hydraulic
Co., Ltd., and based on needs of market expansion and uplisting work, the
parties has reached the following agreement on the purchase of the equity
interests (the “shares”) of Hubei Jinli Hydraulic Co., Ltd.in accordance with
the provisions of the civil law and relevant laws of China under the principles
of equality, mutual benefit and consensus:

 

I. Purchase of Shares

 

Whereas Party A agrees to acquire 93% of the shares held by Party B in Hubei
Jinli Hydraulic Co., Ltd., and 7% of the shares held by Party C in Hubei Jinli
Hydraulic Co., Ltd., and the shareholders’ meeting of Hubei Jinli Hydraulic Co.,
Ltd. fully approved Party A’s acquisition of 100% of the shares from Party B and
Party C. The three parties agree as follows:

 

1.       Party B agrees to transfer his shares of Hubei Jinli Hydraulic Co.,
Ltd., which is 93% of the registered capital of the company, to Party A, and
Party A agrees to purchase those shares from him.

 

Party C agrees to transfer his shares of Hubei Jinli Hydraulic Co., Ltd., which
is 7% of the registered capital of the company, to Party A, and Party A agrees
to purchase those shares from him.

 

2.       The shares Party B and Party C agree to sell and Party A agree to
purchase have all collateral entitlement and rights, and no (including but not
limited to) lien, mortgage or any third party’s interest or claims.

 

3.       When the agreement comes into effect, Party A shall not bear any
liability or obligation that Party B and Party C conceals or omits from Party A.

 

II. Consideration and Payment

 

1.       The asset value of Hubei Jinli Hydraulic Co., Ltd. has been evaluated
by Xianning XinDa Accounting Firm and Hubei Jiuyu Real Estate Appraisal Co.,
Ltd., and Hubei Kaicheng Law Firm has conducted due diligence. It is confirmed
by the three parties that the total assets of Hubei Jinli Hydraulic Co., Ltd. is
RMB 96.57 million, and offset by the bank debt of RMB 29.93 million the net
value of the assets is RMB 66.64 million (see assessment report and asset and
capital verification report for details).

 

2.       Based on the assessment report and due diligence opinion, the three
parties agree the total consideration is RMB One Hundred Fifty Million
(150,000,000).

 

3.       Payment

 

(1) Party A shall pay RMB Forty Million (40,000,000) to Party B and Party C
within 7 days after the execution of this agreement.

 





 

 

(2) Party A shall issue shares of the Nasdaq listed company’s stock (symbol:
XTNY), which shall have a value equal to RMB Eighty Million and Seventy Thousand
(80,070,000) to Party B and Party C within 7 days after the execution of this
agreement.

 

The price of the share is based on the average price from January 1, 2018 to
June 30, 2018 (180 days) for _____ shares with a total value of RMB 80.07
million.

 

(3) Party A shall assume the repayment obligations for the bank loan of Hubei
Jinli Hydraulic Co., Ltd. (in which, the principal is RMB 29,930,000) (specific
repayment term is stipulated in the bank loan agreement).

 

(4) When this agreement comes into effect, Party B and Party C shall complete
the registration for transfer of stock of Hubei Jinli Hydraulic Co., Ltd. within
one month upon receipt of RMB 40 million.

 

III. Representation by Party B and Party C

 

1.       Party B and Party C are the only owners of the shares transferred under
Article I herein.

 

2.       Party B and Party C have fulfilled their capital contribution
obligations for the registered capital as the shareholders.

 

3.       From the effective date, Party B and Party C shall completely exit from
the company’s manufacturing and operation, and no longer participate in the
distribution of the company’s property and profits.

 

IV. Representation by Party A

 

1.       Party A shall bear liability limited to the amount of its contribution
to the company.

 

2.       Party A acknowledges and will comply with the revised articles of
association.

 

3.       Party A guarantees payment according to Article II herein.

 

V. Cost Related to the Transfer of Equity

 

The three parties agree to bear relevant taxes and fees incurred in the equity
transfer procedures respectively according to law.

 

VI. Based on Party A’s due diligence on Hubei Jinli Hydraulic Co., Ltd., Party A
is only responsible for the bank loan obligation of the RMB 29.93 million by
Party B and Party C;

 

Party A shall not bear any other liabilities arising from Party B and Party C’s
failure to disclose or concealment from Party A, and Party B and Party C shall
bear all the liabilities arising therefrom.

 

Since effective date of this agreement, Party A will exercise its rights and
perform the obligations as a shareholder accordingly. Party B and Party C shall
assist Party A in exercising shareholder’s rights and performing obligations,
including handling related procedures and documents.

 

VII. Amendment and Termination of this Agreement

 

This agreement can be amended by the three parties with consent through
negotiation. In the event of breach of this agreement by any party seriously
affecting the economic interests of the other parties or making the performance
unnecessary, the other party can amend or terminate this agreement.

 



 2 

 

 

VIII. Liabilities for Breach of Contract

 

1.       If any party failed to perform or materially breached any provisions of
this agreement, the breaching party must compensate the non-breaching party for
all economic losses. Except as otherwise provided herein, the non-breaching
party shall also have the right to request the termination of this agreement and
claim indemnity from the breaching party for all the economic losses suffered by
the non-breaching party.

 

2.       If Party A failed to make the payment according to Article II herein,
Party A shall pay 0.5‰ of the delayed portion by day for overdue payment.

 

3.       In case any party failed to perform or fulfill the material obligations
under this agreement timely, which has caused the purpose of this contract to be
defeated, the other parties have the right to unilaterally terminate this
agreement. All losses caused by the breaching party shall be borne by the
breaching party.

 

4.       Party A shall have the right to recover from Party B and Party C if
Party B and Party C concealed the external debts of Hubei Jinli Hydraulic Co.,
Ltd. and Party A actually undertakes such debts.

 

IX. Confidentiality

 

1.     Without the written consent from the other parties, no party may disclose
the business secrets or relevant information known in the performance of the
agreement to a third party, nor the contents of this agreement and the relevant
file materials to any third party. The contents that must be disclosed in
accordance with laws and regulations may be excluded.

 

2.      The confidentiality clause is independent. This provision stays in
effect, regardless of whether this agreement is signed, altered, receded or
terminated.

 

X. Dispute Resolution

 

The three parties shall make friendly negotiations to resolve all disputes
arising from or in connection with this agreement. If no agreement was reached,
any party may file a suit with the people’s court where the property object is
located.

 

XI. Entry Into Effect and Miscellaneous

 

1.      This Agreement shall come into force on the date of signing and sealing
by Party A, Party B and Party C.

 

2.      As for unsettled affairs in implementation of the agreement, the three
parties should resolve them in a friendly, sincere and matter-of-fact attitude.
If any supplementary agreement was signed after negation by the parties, the
supplementary agreement shall have the same effect as this agreement.

 



 3 

 

 

3.      The settlement, validity, interpretation, termination and dispute
resolution of this agreement shall be governed by the laws of the People’s
Republic of China.

 

4.      In view of the uplisting needs of Party A, Party B and C must cooperate
with Party A if it needs to sign an agreement which is not completely consistent
with the contents of this agreement. However, Party A hereby undertakes that the
rights and obligations of the parties herein shall be governed by this
agreement.

 

5.      In the event that the equity transfer agreement for share transfer
registration with Industrial and Commercial Bureau is inconsistent with the
provisions of this agreement, this agreement shall prevail.

 

6.       This agreement is made in triplicate, and each
party shall hold one copy.

 

Party A: Xianning Sanhe Power Equipment Manufacturing Co., Ltd. [Company Seal
Affixed Here]

 

Legal Representative: /s/ Zhou Deng Hua

 

Party B: /s/ Sheng Zhou

 

Party C: /s/ Heping Zhang

June 21, 2018

June 21, 2018

 

 

4



 

 